Case 18-00273   Doc 19-8   Filed 01/06/19 Entered 01/06/19 12:58:13   Desc Exhibit
                                  H Page 1 of 4




                EXHIBIT H
                                                                     Middle District of Rorida Live Database
             Case 18-00273                Doc 19-8           Filed 01/06/19          Entered 01/06/19 12:58:13         Desc Exhibit
                                                                  Select a 2Case
                                                                    H      Page         of 4



   There were 19 matching persons.

   There were 23 matching cases.



   Name                       Case No.                           Case Title        Chapter /         Date             Party                Date
                                                                                   Lead BK case      Filed             Role                Closed

                                                                 Carhart-Halaska   Lead BK:9:\6-
                              n  1 r\r\oec International                           bk-06499-
                              9:16-aD-00855-FMn                                                       12/14/16 Defendant 03/21/18
                                                                           ^       FMD Chris E
                                                                 Carhart           Carhart

                              9:16-bk-Q6499-FMD Chris E Carhart                    7                 07/29/16              Debtor           IN/A

                                                                 Carhart-Halaska   Uad BK: 9:16-
   Carhart, Chris E.
                              n 1^ r^r^orxA International                          bk-06499-
   (pty)                      9;16-ap-OO804-FMD LLCetalv.                          FMD Chris E
                                                                                                      11 / 2 9 / 1 6 D e f e n d a n t 0 1 / 0 3 / 1 8
   (1 case)                                                      Carhart           Carhart

                                                                 Carhart-Halaska   Lead BK :9:\6'
   Carhart, Chris
                              rv r^rxorxA International                            bk-06499-
   Earl (pty)                 9;l6-ap-O0m-FMD LLCetalv.                            FMD Chris E
                                                                                                      11 / 2 9 / 1 6 D e f e n d a n t 0 1 / 0 3 / 1 8

   (I case)                                                      Carhart           Carhart


   Carhart, Chrisj
   Earl (pty)                 9:16-bk-Q6499-FMD Chris E Carhart 7                                    07/29/16             Debtor            fN/A
   (1 case)

    -arhart, Joshua
   P (pty)                    8:08-bk-07862-CPM Joshua P Carhart 7                                   05/30/08            Debtor            09/30/08
   (1 case)

   Carhart, Joshua
                                                                 Joshua Paul
   P- (pty)                   8:17-bk-Q8865-CPM                                                      10/20/17 Debtor 10/30/18
                                                                 Carhart
   (1 case)

   Carhart, Joshua
                                                                 Joshua Paul
   Paul (pty)                 8:l7-bk-Q8865-CPM                                                       10/20/17           Debtor            10/30/18
                                                                 Carhart
   (1 case)

   Carhart, Karen
   M.(pty)                    8:l0-bk-0996Q-MGW Karen M. Carhart 7                                   04/28/10            Debtor            05/28/14
   (\ case)



                              9:I6-bk-06499-FMD Chris E Carhart 7                                    07/29/16 Creditor IN/A


                                                                                   UadBK:9\\6-
                                                                                   bk-06499-
                              9:17-ap-00.50.5-FMD                                                    0 6 / 2 2 / 1 7 D eeffeenn dd a n t
                                                                 Carhart           FMD Chris E
                                                                                   Carhart


https://ecf.fimb.uscourts.gov/cgi-bin/iquery.pl?! 09965327624832-L_1_0-1                                                                              1/3
1/6/2019         Case 18-00273                        Doc 19-8               Filed 01/06/19          Entered
                                                                                     Middle District of Florida Live01/06/19
                                                                                                                     Database     12:58:13                                Desc Exhibit
   Carhart, Melody                    3:17-bk-Q2017-JAF                             H
                                                                                Melody AnnePage      3  of 7 4          0 5 / 3 1 / 17                                  Debtor              08/30/17

   (pty)                                                                           Mosher

   (I case)

   Carhart, Michael
                                                                                   Michael E.
    E. (pty)                          6:10-bk-Q8778-ABB                                                                                                   05/21/10 Debtor 09/21/10
                                                                                   Carhart
    (1 case)

   Carhart, Paula
                                                                                   Paula Sue
   (pty)                              9:09-bk-03923-FMD                                                                   13                              03/02/09         Debtor         06/12/13
                                                                                   Campbell
   (1 case)

   Carhart, Paula
                                                                                   Paula Sue
    Sue (pty)                         9:08-bk-04301-ALP                                                                   13                              03/31/08         Debtor         10/28/09
                                                                                   Carhart
   (1 case)

   Carhart, Peter G.
   (pty)                              8:Q7-bk-00339-CPM Peter G. Carhart 7                                                                                01/16/07         Debtor         04/30/10
   (I case)

   Carhart, Tanesha
                                                                                   Ta n e s h a A
   A (pty)                            9:08-bk-07802-JPH                                                                   13                              05/30/08         Debtor         11 / 2 9 / 11
                                                                                   Carhart
   (1 case)

   Carhart, Tiffany
   Geie (pty)                         6:02-bk-03596-KSJ
                                                                                   Tiffany Gele                                                           04/09/02         Debtor         08/16/02
                                                                                   Carhart
   (1 case)

   Carhart-
   Coffman,                                                                       Ta n e s h a A
                                      9:08-bk-07802-JPH                                                                   13                              0 5 / 3 0 / 0 8 D e b t o r 11 / 2 9 / 11
   Tanesha (pty)                                                                   Carhart
   (1 case)

   Carhart-Haiaska                                                                 Carhart-Haiaska Lead BK: 9:16-
   International                                                                   Intemational                         bk-06499-
   LLC (cr)                           9:16-ap-00804-FMD                            LLC et al v.                           FMD Chris E
                                                                                                                                                          11 / 2 9 / 1 6 P l a i n t i ff 0 1 / 0 3 / 1 8

   (3 cases)                                                                       Carhart                               Carhart

                                                                                   Carhart-Haiaska Lead BK: 9:16-
                                                                                   International                        bk-06499-
                                      9:16-ap-00855-FMD                                                                                                   12/14/16 Plaintiff 03/21/18
                                                                                   LLC et al v.                           FMD Chris E
                                                                                   Carhart                               Carhart

                                      9:!6-bk-06499-FMD Chris E Carhart 7                                                                                 07/29/16          Creditor          N/A


   Carhartt, Lee
                                                                                   Lee Samels
   Samels (pty) 6:09-bk-14380-ABB                                                                                                                         09/25/09         Debtor         02/01/10
                                                                                  Carhartt
   (I case)




                                                                                        Tr a n s a c t i o n R e c e i p t ^
                                                                            f                                                                         J
                                                                                             01/06/2019 12:30:24 ^
                                                  PACER
                                                  Login:
                                                                            n a t e c a d c 9 3 : 4 0 6 11 2 9 : 0
                                                                                                                     cjeintCode:             Ta k a d a


                                                  Description:              Search
                                                                                                                     jSearch                 LNamc: carhart

h u p s : / / e c f . fl m b . u s c o u r t s . g o v / c g i - b i n / i q u e r y . p l ? 1 0 9 9 6 5 3 2 7 6 2 4 8 3 2 - L _ l _ 0 - l                                                             2/3
1/6/2019     Case 18-00273                Doc 19-8          Filed 01/06/19          Entered
                                                                    Middle Districl of Florida Live01/06/19
                                                                                                    Database 12:58:13   Desc Exhibit
                                                                   H Page C4r iof           4
                                                                                        teria:

                                       Billable Pages:     1                      Cost:            0.10




https://ecf.flmb.uscourts.gOv/cgi-bin/iquery.pl7109965327624832-L_i_0-l
